Citation Nr: 0806946	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-41 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 9, 1995, 
for the award of service connection for diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1956, from December 1956 to December 1959, and from 
February 1960 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 20 percent disability 
rating for diabetes mellitus, type II, effective May 9, 1995.  
In an October 2004 statement of the case, the RO denied 
entitlement to an effective date earlier than May 9, 1995, 
for the grant of service connection for diabetes mellitus, 
type II.  The veteran disagreed with the decision, and this 
appeal ensued.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).     

A review of the claims folder shows that sufficient notice 
complying with VA's notice requirements has not been sent to 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand is required in order to allow for 
sufficient notice to the veteran.  The Board regrets the 
additional delay that will result from this remand, but finds 
it necessary in order to ensure that the appellant has 
received all notice required by law.   

Accordingly, the case is REMANDED for the following actions:
1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to an effective date earlier than May 
9, 1995, for the award of service 
connection for diabetes mellitus, type 
II, and of what information or evidence 
the veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claim.  The notice must 
comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.      

2.  Then, readjudicate the claim for 
entitlement to an effective date 
earlier than May 9, 1995, for the award 
of service connection for diabetes 
mellitus, type II.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

